Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 30, 2016

                                      No. 04-16-00823-CV

                         IN THE INTEREST OF J.L.C., A CHILD,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-1619-CV
                   Honorable Thomas Nathaniel Stuckey, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The reporter’s record, which was due to be filed on December 19, 2016, has
not been filed. It is therefore ORDERED that the reporter’s record must be filed in this appeal
no later than ten days from the date of this order. TEX. R. APP. P. 35.3(c). FURTHER
REQUESTS FOR EXTENSIONS OF TIME ARE DISFAVORED.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court